DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 24, 2022 has been entered.

Status
This instant application No. 16/298419 has claims 1-15 pending.  
Claims 1-4, 7-11, and 15 have been elected.
Claims 5-6 and 13-14 have been withdrawn.
Claim 12 has been objected to, and will be eligible for allowance upon amendment and re-wording of the independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 1-4, 7-11, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do fall within at least one of the four categories of patent eligible subject matter, as the recite a “method” or process), yet they are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea - namely a mental process without significantly more. Listed below is entire language of claim 1. 
(Currently amended) A computer-implemented method for a computing-device- implemented distributed system comprising a source entity and a destination entity, wherein each entity has a corresponding common-resource ownership table, the method comprising: 
determining, by the source entity, that ownership of a common resource is to be transferred to the destination entity, wherein ownership of the common resource comprises singular access to the common resource such that only an owner entity may access the common resource at a time; 
updating, by the source entity, the common-resource ownership table of the source entity, to reflect that the source entity no longer owns the common resource; and 
sending, by the source entity, a MOVE command to another entity within the distributed system reflecting that the common-resource ownership has been changed from the source entity to the destination entity. 
The claim(s) recite(s) steps of determining, updating, and sending the common-resource ownership table, to reflect that the source entity no longer owns the common-resource. These are claimed are performed by the human mind which is the source entity, and the human mind is recording information about the resource ownership on a computer. This judicial exception is not integrated into a practical application because the additional elements can be performed by a human mind on a computer. The human mind that records information about its source entity, records information about a destination entity on a computer, then mentally sends a command to move resource ownership, and finally reflects this ownership change on the computer. The claim(s) does include additional elements of a computer-implemented method, a source entity, a destination entity, a determining, updating, and sending step performed by the source entity, and a final step of “sending a MOVE command to another entity within the distributed system reflecting that the common resource ownership has been changed from the source entity to the destination entity”. But these additional elements are insufficient and they do not amount to significantly more than the judicial exception because of the following reasons: 
the computer-implemented represents an abstract idea performed on a generic computing component, which is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
the feature “wherein ownership of the common resource comprises singular access to the common resource such that only an owner entity may access the common resource at a time” adds insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
the other components add insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Dependent Claims 2-4 are rejected. Please see the recited claims below.
The method of claim 1, wherein updating the common- resource ownership table further comprises indicating that the destination entity owns the common resource.  
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
The method of claim 2, further comprising sending a MOVE command to at least one non-source entity indicating that the ownership of the common resource has changed from the source entity to the destination entity.  
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The method of claim 3, wherein the method further comprises sending an acknowledgement from the at least one non-source entity that the ownership of the common resource has changed from the source entity to the destination entity.
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea - namely a mental process without significantly more. Listed below is entire language of claim 7. 
A computer-implemented method of transferring ownership of a common resource in a computing-device-implemented distributed system comprising a source entity, a non-source originating entity, and a destination entity, wherein the source entity initially owns the common resource and wherein ownership of the common resource comprises singular access to the common resource such that only an owner entity may access the common resource at a time, the method comprising: 

receiving of a first MOVE command by the non-source originating entity, the non-source originating entity having a corresponding common-resource ownership table; 
examining, by the non-source originating entity, the corresponding common-resource ownership table to determine the source entity that initially owns the common resource; and 
sending a MOVE FWD command, by the non-source originating entity, to the source entity indicating that a transfer of ownership of the common resource from the source entity to a the destination entity is requested. 
These claimed steps of “receiving”, “examining”, and “sending” are performed by humans as part of an activity or interaction between three human entities: 1) a non-source originating entity, 2) a source entity, and 3) a destination entity. This judicial exception is not integrated into a practical application because the claimed elements represent generic steps performed by entities that can be equated to humans interacting with each other. The claim does include additional elements of a method of transferring ownership of a common resource in a computing-device-implemented distributed system comprising a source entity, a non-source originating entity, and a destination entity, wherein the source entity initially owns the common resource and wherein ownership of the common resource comprises singular access to the common resource such that only an owner entity may access the common resource at a time – the entities being interpreted as human entities that own a common resource. However, this additional element is an additional step of human interaction that primarily mentions a distributed system. The additional element generally links the use of the judicial exception to a particular technological environment or field of use (such as distributed systems) – see MPEP 2106.05(h). In plain language, the claim is still open to interpretation of human entities, which is insufficient and does not amount to significantly more than the judicial exception.
Dependent Claims 8-9 and 15 are rejected.
sending, by the source entity, a second MOVE command to at least one non-originating non-source entity indicating that the ownership of the common resource has moved from the source entity to the destination entity.
not indicative of integration into a practical application for the following reason: 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
further comprising: 
accepting the second MOVE command from the source entity by the non-source non-originating entity; and Page 3 of 10Application No. 16/298,419 Customer No: 23696 
notifying the non-source originating entity, by the non-source non-originating entity, that ownership of the common resource has been updated at the non-source non-originating entity.
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
wherein notifying the non-source originating entity that ownership of the common resource has been transferred to the destination entity comprises sending, by the destination entity, a MOVE CMPLT back to the non-source originating entity.
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea - namely a mental process without significantly more. Listed below is entire language of claim 10. 
(Currently amended) A computer-implemented method of transferring ownership of a common resource in a computing-device-implemented distributed system comprising a source entity, a non-source originating entity, and at least one other entity, wherein the source entity owns the common resource and does not have a common-resource ownership table and wherein ownership of the common resource comprises singular access to the common resource such that only an owner entity may access the common resource at a time, the method comprising: 
receiving a MOVE command from the non-source originating entity, by the source entity; 
determining, by the source entity that it no longer owns the common resource; and 
sending a MOVE command from the source entity to the at least one other entity indicating that the transfer of ownership of the common resource from the source entity to a destination entity is indicated. 
The claim(s) recite(s) steps of receiving a MOVE command from the non-source originating entity; determining, by the source entity that it no longer owns the common resource; and sending a MOVE command from the source entity to the at least one other entity indicating that the transfer of ownership of the common resource from the source entity to a destination entity is indicated. 
These steps are equivalent to entities (e.g. human entities) interacting between themselves, in order to receive a MOVE command, determine resource ownership from information such as a common resource ownership table, and send a MOVE command from one entity to another. This judicial exception is not integrated into a practical application because the claimed elements represent generic steps performed by entities that can be equated to humans interacting with each other. The claim does include an additional element of a computer-implemented method, the method being one of transferring ownership of a common resource in a distributed system when a source entity, which owns the common resource, does not have a common resource ownership table – the entities being interpreted as human entities that own a common resource. However, this additional element is an generally links the use of the judicial exception to a particular technological environment or field of use (such as distributed systems) – see MPEP 2106.05(h). In plain language, the claim is still open to interpretation of human entities, which is ineligible and does not amount to significantly more than the judicial exception. Furthermore, the claim recites an additional limitation “wherein ownership of the common resource comprises singular access to the common resource such that only an owner entity may access the common resource at a time” adds insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). This further makes the subject matter ineligible and does not amount to significantly more than the judicial exception. 
Dependent Claim 11 is rejected as being non-statutory as well.
The method of claim 10, further comprising: 
creating, by the source entity not having a common resource ownership table, a temporary table indicating ownership of a commonly owned resource by other entities having access to the commonly owned resource, and whether the other entities have responded to the MOVE command; and 
marking entries to the temporary table as having moved ownership of the commonly owned resource from the source entity to the destination entity as entities acknowledge the MOVE command from the source entity not having a common ownership resource table.  
[Wingdings font/0xE0] Regarding this additional limitation, it is not indicative of integration into a practical application for the following reason: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen et al. (Pub. No. US2008/0086603; hereinafter Lahtinen) in view of Gambino (Pub. No. US2020/0004603 filed on July 2, 2018; hereinafter Gambino) in view of Belair et al. (Pat. No. US/7162476; hereinafter Belair) in view of Van Vorhees et al. (Pub. No. US2013/0303146; hereinafter Van Vorhees).
Regarding claim 1, Lahtinen discloses the following: 
(Currently amended) A computer-implemented method for a computing-device-implemented distributed system comprising 
a source entity and a destination entity, 
(Lahtinen discloses a source entity “SS1” and a destination entity “SS2” [0050])
the method comprising: 
determining, by the source entity, that ownership of a common resource is to be transferred to the destination entity; 
(Lahtinen teaches determining, by the source entity, that ownership of a common resource is to be transferred to the destination entity [0041, 0051], e.g. “If then the first subsystem is not in need of the allocated memory region any more and the data located in the memory region is required by a second subsystem, the first subsystem may transfer the ownership to a second subsystem” [0051]) 

Lahtinen does not disclose the following:
(1)	wherein each entity has a corresponding common-resource ownership table, 
(2)	updating, by the source entity, the common-resource ownership table of the source entity, to reflect that the source entity no longer owns the common resource; and 
Nonetheless, this feature would have been made obvious, as evidenced by Gambino.
(1) (Gambino discloses that each entity or set of “instructions” [0027] has a corresponding common-resource owner table or cache line [0026; FIG. 3, see each unique Cache Line], e.g. “A given set of memory (referred to as a memory cache line for this description) can be in multiple memory caches at a time, in which case one copy is the master copy and the CPU(s) owning the cache can update it while all other copies of the cache line in cache are read-only copies” [0026] considering “a given CPU to execute instructions” [0027])
(2) (Gambino teaches updating, by the source entity such as “CPU 2” [0047], the common-resource ownership table or unique cache line [0047; FIG. 7, Element 704] of a “memory table lock structure” [0042] of the source entity, to reflect – via an unlock request to release a resource - that the source entity no longer owns the common resource [0047; FIG. 7, Element 704])
The updating technique of Gambino is applicable to the source entity of Lahtinen, in order to yield predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen with the teachings of Gambino. 
One of ordinary skill in the art would recognize the desirability of performing the following modification:  
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
The motivation would have been “to indicate that the shared memory resource is in an unlocked state” [Claim 18 of Gambino].
Lahtinen in view of Gambino does not disclose the following:
sending, by the source entity, a MOVE command to another entity within the distributed system reflecting that the common-resource ownership has been changed from the source entity to the destination entity.  
Nonetheless, this feature would have been made obvious, as evidenced by Belair.
(Belair teaches sending, by the source entity or owner, a MOVE command [Column 11, Lines 15-27] to another entity, e.g. would-be writer [Column 11, Lines 15-27], reflecting that the common-resource ownership has been changed from the source entity to a destination entity [Column 11, Lines 2-27], e.g. “The most complex scenario is that of migratory data. Since a process must be the owner of the data before it writes it, there will be the initial work for the DDM services to transfer ownership of the data to the would-be writer. The protocol for transferring ownership involves either multicasting the transfer-of-ownership request to the group address (non-selective multicast) if the data owner is not known, or unicasting the request to the owner if the owner is known. The data owner receives the transfer-of-ownership request, completes any pending writes and then transfers ownership of the data to the new owner. The process then continues as described above for writing when the process is the owner of the data” [Column 11, Lines 15-27])
The teaching of Belair is applicable with respect to entities of Lahtinen in view of Gambino.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen in view of Gambino with the teachings of Belair. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
 (i.e., migratory data)” [Column 7, Lines 31-35 – Belair].

However, Lahtinen in view of Gambino in view of Belair does not disclose the following:
wherein ownership of the common resource comprises singular access to the common resource such that only an owner entity may access the common resource at a time;
***EXAMINER’S INTERPRETATION: 
“singular access to the common resource” is provided for intended goal that only an owner entity may access the common resource at a time. 
The only subject matter that will be given consideration is “ownership of the common resource comprises singular access to the common resource”. 
However, no patentable weight will be given to language “such that only an owner entity may access the common resource at a time”.
Nonetheless, this feature would have been made obvious, as evidenced by Van Vorhees.
(Van Vorhees teaches that ownership of the common resource comprises singular access to the common resource [0079] such that only an owner entity may access the common resource at a time, e.g. “The communication control module configures the MMU each time it switches focus to a new domain, allowing it access to its own resources and only those resources. The communication control module also replaces the portions of the OS in each domain, such that their schedulers may now rely on the communication control module for configuring the MMU for their sub-tasks” [0079])
It would be beneficial to apply these teachings of Van Vorhees which suggest that ownership of Lahtinen in view of Gambino in view of Belair comprises singular access. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen in view of Gambino in view of Belair with the teachings of Van Vorhees. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.  
The motivation would have been as follows: “Each domain in FIG. 11 exists as a separate Cell under the communication control module. A Cell consists of resources isolated and protected from other cells, including an address space in memory enforced by the MMU, as well as execution time on the CPU enforced by time--slicing. The protection of all cells is managed by the communication control module” [0069 – Van Vorhees].
Regarding claim 2, Lahtinen in view of Gambino in view of Belair in view of Van Vorhees discloses the following: 
wherein updating the common-resource ownership table further comprises indicating that the destination entity owns the common resource.   
(Lahtinen teaches updating the common-resource ownership table further comprises indicating that the destination entity owns the common resource [0054])
Regarding claim 3, Lahtinen in view of Gambino in view of Belair in view of Van Vorhees discloses the following: 
further comprising sending a MOVE command to at least one non-source entity indicating that the ownership of the common resource has changed from the source entity to the destination entity.
(Lahtinen teaches sending a MOVE command to at least one non-source entity, such as an IMMU, indicating that the ownership of the common resource has changed from the source entity to the destination entity [0054])
Regarding claim 4, Lahtinen in view of Gambino in view of Belair in view of Van Vorhees discloses the following: 
wherein the method further comprises sending an acknowledgement from the at least one non-source entity that the ownership of the common resource has changed from the source entity to the destination entity.
(Lahtinen teaches sending an acknowledgement from the at least one non-source entity that the ownership of the common resource has changed from the source entity to the destination entity, e.g. “Finally, the IMMU may acknowledge the ownership update by an acknowledgement signal or message to the second subsystem SS2 in step 222. Now the subsystem may access the memory region as usual” [0054])
Claim(s) 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen et al. (Pub. No. US2008/0086603; hereinafter Lahtinen) in view of Gambino (Pub. No. US2020/0004603 filed on July 2, 2018; hereinafter Gambino) in view of Belair et al. (Pat. No. US/7162476; hereinafter Belair) in view of Van Vorhees et al. (Pub. No. US2013/0303146; hereinafter Van Vorhees).
Regarding claim 7, Lahtinen disclose the following: 
(Currently amended) A computer-implemented method of transferring ownership of a common resource in a computing-device-implemented distributed system comprising a source entity, a non-source originating entity, 
(Lahtinen discloses a source entity “SS1” and a destination entity “SS2” [0050])
wherein the source entity initially owns the common resource, 
(Lahtinen teaches that the source entity initially owns the common resource [0041, 0051]) 
the method comprising: 
receiving of a first MOVE command by the non-source originating entity, the non-source originating entity having a corresponding common-resource ownership table; 
(Lahtinen teaches receiving of a first MOVE command or request by the non-source originating entity or second subsystem [Fig. 4, Element 202], the non-source originating entity having a corresponding 

However, Lahtinen does not disclose the following:
(1)	and a estination entity, 
the method comprising: 
(2)	non-source originating entity, the corresponding common-resource ownership table to determine the source entity that initially owns the common resource; and 
Nonetheless, this feature would have been made obvious, as evidenced by Gambino.
(1) (Gambino discloses a destination entity in the form of “memory in a cache line that only CPU 3 is reading” [0028])
(2) (Gambino discloses examining or performing a “dirty read” [0029], by the non-source originating entity, the corresponding common-resource ownership table to determine the source entity that initially owns the common resource [0029, 0043, 0047], e.g. “any CPU doing a dirty read could continue to use its read-only copy of the cache line” [0029] and a global “second cache 304 may be used by dirty readers to see if the lock is held (e.g., the lockable portion 208 is in the locked state 215)” [0043])
Lahtinen discloses a source entity and a destination entity. 
Gambino discloses entities, including a third entity, along with features of sending a MOVE COMMAND and examining the corresponding common-resource ownership table. 
Gambino can be combined with the entities of Lahtinen, with consideration that the provided methods of Lahtinen yield a predictable result.  
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen with the teachings of Gambino. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The would yield predictable results of “improving performance for memory locks with high contention, and ensuring a table lock is given to CPUs in the order in which the CPUs requested the lock on the table” [0029 – Gambino].

However, Lahtinen in view of Gambino does not disclose the following:
sending a MOVE FWD command, by the non-source originating entity, to the source entity indicating that a transfer of ownership of the common resource from the source entity to the destination entity is requested. 
Nonetheless, this feature would have been made obvious, as evidenced by Belair.
(Belair teaches sending MOVE FWD command, by the non-source originating entity or would-be writer [Column 11, Lines 15-27], to the source entity indicating that a transfer of ownership of the common resource from the source entity to the destination entity is requested [Column 11, Lines 2-27], e.g. “The most complex scenario is that of migratory data. Since a process must be the owner of the data before it writes it, there will be the initial work for the DDM services to transfer ownership of the data to the would-be writer. The protocol for transferring ownership involves either multicasting the transfer-of-ownership request to the group address (non-selective multicast) if the data owner is not known, or unicasting the request to the owner if the owner is known. The data owner receives the transfer-of-ownership request, completes any pending writes and then transfers ownership of the data to the new owner. The process then continues as described above for writing when the process is the owner of the data” [Column 11, Lines 15-27])
The known technique of Belair is applicable by the source entity of Lahtinen in view of Gambino to the third entity, as disclosed by Belair.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen in view of Gambino with the teachings of Belair. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Using this technique would yield the following predictable result: “The situations in which writes to group data are allowed are when the process owns the data, the owner of the data has set the data policy to allow remote write requests, or the owner is willing to transfer ownership (i.e., migratory data)” [Column 10, Lines 54-57 – Belair].

However, Lahtinen in view of Gambino in view of Belair does not disclose the following:
and wherein ownership of the common resource comprises singular access to the common resource such that only an owner entity may access the common resource at a time
***EXAMINER’S INTERPRETATION: 
“singular access to the common resource” is provided for intended goal that only an owner entity may access the common resource at a time. 
The only subject matter that will be given consideration is “ownership of the common resource comprises singular access to the common resource”. 
However, no patentable weight will be given to language “such that only an owner entity may access the common resource at a time”.
Van Vorhees.
(Van Vorhees teaches that ownership of the common resource comprises singular access to the common resource [0079] such that only an owner entity may access the common resource at a time, e.g. “The communication control module configures the MMU each time it switches focus to a new domain, allowing it access to its own resources and only those resources. The communication control module also replaces the portions of the OS in each domain, such that their schedulers may now rely on the communication control module for configuring the MMU for their sub-tasks” [0079])
It would be beneficial to apply these teachings of Van Vorhees which suggest that ownership of Lahtinen in view of Gambino in view of Belair comprises singular access. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen in view of Gambino in view of Belair with the teachings of Van Vorhees. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.  
The motivation would have been as follows: “Each domain in FIG. 11 exists as a separate Cell under the communication control module. A Cell consists of resources isolated and protected from other cells, including an address space in memory enforced by the MMU, as well as execution time on the CPU enforced by time--slicing. The protection of all cells is managed by the communication control module” [0069 – Van Vorhees].
Regarding claim 8, Lahtinen in view of Gambino in view of Belair in view of Van Vorhees disclose the following: 
further comprising: 
sending, by the source entity, a second MOVE command to at least one non-originating non-source entity indicating that the ownership of the common resource has moved from the source entity to the destination entity.    
Lahtinen discloses sending, by the source entity, a second MOVE command to at least one non-originating non-source entity or IMMU indicating that the ownership of the common resource has moved, as ownership prepares to be transferred, from the source entity to the destination entity, e.g. “the first subsystem SS1 transmits to the memory management unit IMMU its subsystem identifier and the region code of the memory region the ownership of which is to be transferred” [0052])
Regarding claim 9, Lahtinen in view of Gambino in view of Belair in view of Van Vorhees disclose the following: 
further comprising: 
accepting the second MOVE command from the source entity by the non-source non-originating entity; and 
(Lahtinen discloses accepting the second MOVE command from the source entity SS1 by the non-source non-originating entity or IMMU [0054])
notifying the non-source originating entity, by the non-source non-originating entity, that ownership of the common resource has been updated at the non-source non-originating entity.  
(Lahtinen discloses notifying the non-source originating entity or IMMU, by the non-source non-originating entity, that ownership of the common resource has been updated – due to transmission – at the non-source non-originating entity, e.g. “by transmitting via the memory interface MI the region code and logical starting address of the region along with its subsystem identifier to the IMMU in step 218” [0054])
Regarding claim 15, Lahtinen in view of Gambino in view of Belair in view of Van Vorhees disclose the following: 
wherein notifying the non-source originating entity that ownership of the common resource has been transferred to the destination entity comprises sending, by the destination entity, a MOVE CMPLT back to the non-source originating entity. 
(Lahtinen teaches that notifying the non-source originating entity that ownership of the common resource has been transferred to the destination entity comprises sending, by the destination entity, a MOVE CMPLT or acknowledgement back to the non-source originating entity [0054])
Claim(s) 10 rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen et al. (Pub. No. US2008/0086603; hereinafter Lahtinen) in view of Gambino (Pub. No. US2020/0004603 filed on July 2, 2018; hereinafter Gambino) in view of Belair et al. (Pat. No. US/7162476; hereinafter Belair) in view of Van Vorhees et al. (Pub. No. US2013/0303146; hereinafter Van Vorhees).
Regarding claim 10, Lahtinen disclose the following: 
(Currently amended) A computer-implemented method of transferring ownership of a common resource in a computing-device-implemented distributed system comprising a source entity, a non-source originating entity, 
(Lahtinen discloses a source entity “SS1” and a destination entity “SS2” [0050])
wherein  the source entity owns the common resource
***EXAMINER’S INTERPRETATION: 
“an entity not having a common resource ownership table is either a source entity or a destination entity” 
(Lahtinen discloses that the source entity owns the common resource [0050-0051, 0054] and does not have a common-resource ownership table because the common resource ownership table is owned by an IMMU [0050, 0054])
receiving a MOVE command from the non-source originating entity, by the source entity; 
Lahtinen teaches receiving a MOVE command or request to transfer ownership [Fig. 4, Element 202], from the non-source originating entity, by the source entity [0051-0052; Fig. 4, Elements 202 and 204], e.g. “If then the first subsystem is not in need of the allocated memory region any more and the data located in the memory region is required by a second subsystem, the first subsystem may transfer the ownership to a second subsystem. At that time, the ownership of the respective memory region is defined by the parameter" owner ID" in the IMMU table, having a value of the first subsystem ID” [0051])

However, Lahtinen does not disclose the following:
(1)	and at least one other entity, 
(2)	determining, by the source entity that it no longer owns the common resource; and 
Nonetheless, this feature would have been made obvious, as evidenced by Gambino.
(1) (Gambino discloses at least one other entity in the form of “memory in a cache line that only CPU 3 is reading” [0028])
(2) (Gambino teaches determining, by the source entity such as “CPU 3” [0047], that it no longer owns the common resource [0048; FIG. 8, Elements 314 and 804] of a “memory table lock structure” [0042] of the source entity, e.g. “CPU 3 can also remove CPU 4 from the lock waiting list (CPU_WAIT_LIST)... The cache line 314 can be cleared such that the LOCK_IS_YOURS field is no longer set in cache line 314” [0048])
The prior art elements (namely the storage entities) of Gambino can be combined with the prior art elements (or storage entities) of Lahtinen.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen with the teachings of Gambino. 

The predictable result is that: “A lock granted location (LOCK_IS_YOURS) dedicated to the subsequent lock requesting core can be updated with an indication that the subsequent lock requesting core has been granted the locked state 215 based on the lock requesting core completing the one or more updates to the lockable portion 208 of the shared memory resource 204” [0058 – Gambino].

However, Lahtinen in view of Gambino does not disclose the following:
sending a MOVE command from the source entity to the at least one other entity indicating that the transfer of ownership of the common resource from the source entity to a destination entity is indicated.  
Nonetheless, this feature would have been made obvious, as evidenced by Belair.
(Belair discloses sending a MOVE command from the source entity or owner [Column 11, Lines 15-27] to the at least one other entity or would-be writer [Column 11, Lines 15-27], indicating that the transfer of ownership of the common resource from the source entity to a destination entity is indicated [Column 11, Lines 2-27], e.g. “The most complex scenario is that of migratory data. Since a process must be the owner of the data before it writes it, there will be the initial work for the DDM services to transfer ownership of the data to the would-be writer. The protocol for transferring ownership involves either multicasting the transfer-of-ownership request to the group address (non-selective multicast) if the data owner is not known, or unicasting the request to the owner if the owner is known. The data owner receives the transfer-of-ownership request, completes any pending writes and then transfers ownership of the data to the new owner. The process then continues as described above for writing when the process is the owner of the data” [Column 11, Lines 15-27]) 
Belair is applicable by the source entity of Lahtinen in view of Gambino to the at least one other entity, as disclosed by Belair.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen in view of Gambino with the teachings of Belair. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Using this technique would yield the following predictable result: “The situations in which writes to group data are allowed are when the process owns the data, the owner of the data has set the data policy to allow remote write requests, or the owner is willing to transfer ownership (i.e., migratory data)” [Column 10, Lines 54-57 – Belair].

However, Lahtinen in view of Gambino in view of Belair does not disclose the following:
and wherein ownership of the common resource comprises singular access to the common resource such that only an owner entity may access the common resource at a time
***EXAMINER’S INTERPRETATION: 
“singular access to the common resource” is provided for intended goal that only an owner entity may access the common resource at a time. 
The only subject matter that will be given consideration is “ownership of the common resource comprises singular access to the common resource”. 
However, no patentable weight will be given to language “such that only an owner entity may access the common resource at a time”.
Nonetheless, this feature would have been made obvious, as evidenced by Van Vorhees.
Van Vorhees teaches that ownership of the common resource comprises singular access to the common resource [0079] such that only an owner entity may access the common resource at a time, e.g. “The communication control module configures the MMU each time it switches focus to a new domain, allowing it access to its own resources and only those resources. The communication control module also replaces the portions of the OS in each domain, such that their schedulers may now rely on the communication control module for configuring the MMU for their sub-tasks” [0079])
It would be beneficial to apply these teachings of Van Vorhees which suggest that ownership of Lahtinen in view of Gambino in view of Belair comprises singular access. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen in view of Gambino in view of Belair with the teachings of Van Vorhees. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.  
The motivation would have been as follows: “Each domain in FIG. 11 exists as a separate Cell under the communication control module. A Cell consists of resources isolated and protected from other cells, including an address space in memory enforced by the MMU, as well as execution time on the CPU enforced by time--slicing. The protection of all cells is managed by the communication control module” [0069 – Van Vorhees].
Claim(s) 11 rejected under 35 U.S.C. 103 as being unpatentable over Lahtinen in view of Gambino in view of Belair in view of Van Vorhees in view of Abouelwafa et al. (Pub. No. US2019/0332271 filed on April 27, 2018; hereinafter Abouelwafa).
Regarding claim 11, Lahtinen in view of Gambino in view of Belair in view of Van Vorhees does not disclose the following: 
further comprising: 
(1)	creating, by the source entity, a temporary table indicating ownership of a commonly owned resource by other entities having access to the commonly owned resource, and whether the other entities have responded to the MOVE command; and
***EXAMINER’S INTERPRETATION: 
“creating, by the entity not having a common resource ownership table, a temporary table indicating ownership of a commonly owned resource, by other entities having access to the commonly owned resource, and whether the other entities have responded to the MOVE command”
(2)	marking entries to the temporary table as having moved ownership of the commonly owned resource from the source entity to the destination entity as entities acknowledge the MOVE command from the source entity.
Nonetheless, this feature would have been made obvious, as evidenced by Abouelwafa.
(1) (Abouelwafa teaches creating, by the source entity, a temporary table indicating ownership of a commonly owned resource – either by a source entity “Sending Controller” [0059] or a destination entity “Receiving controller” [0057], by other entities having access to the commonly owned resource [0047, 0060], e.g. “The alignment of the sub-LUN ownership on the second storage array may be performed such that the ownership of the sub-LUNs for each storage controller of the second storage array matches the sub-LUN ownership of each other (e.g., such that the misalignment of sub-LUN ownership, as described above, is removed)” [0060], and whether the other entities have responded to the MOVE command, e.g. “this request may be a command or instructions that may be interpreted by the Receiving Controller. The Receiving Controller in response to receiving the command or instructions then performs ownership alignment” [0055] resulting in the following: “For example, if both the first and second storage arrays had four storage controllers, then the sub-LUNs would be aligned so that a first storage controller for each storage arrays has corresponding sub-LUN ownership, a second storage controller for each storage arrays has corresponding sub-LUN ownership, and a third storage controller for each storage arrays has corresponding sub-LUN ownership, and so forth with the remaining storage controllers in the storage arrays” [0060])
(2) (Abouelwafa teaches marking entries to the temporary table as having moved ownership of the commonly owned resource from the source entity to the destination entity [0057, 0073], e.g. “The temporary table in memory may also include identification of sub-LUNs as not matching fora storage controller of the first storage array and for a storage controller of a second storage array. The identified non-matching sub-LUNs of the second storage array may be aligned with corresponding sub-LUN of the first storage array. In other words, a non-matching sub-LUN may be associated or moved in the temporary table to another controller of the second storage array” [0057] as entities acknowledge the MOVE command from the source entity [0060, 0077-0078])
It would be beneficial to apply the well-known teachings of Abouelwafa using the entities of Lahtinen in view of Gambino in view of Belair in view of Van Vorhees, considering that prior art of Abouelwafa pertains to resource management at the hardware level, just as Lahtinen in view of Gambino in view of Belair in view of Van Vorhees.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Lahtinen in view of Gambino in view of Belair in view of Van Vorhees with the teachings of Abouelwafa. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “The temporary table may then be used by the storage controller to update the LUN table for the second storage array. The second storage controller would reorganize the second controller's LUN table according to the alignment identified in the temporary table. The updated LUN table would be replicated to other storage controllers of the second storage array” [0074 – Abouelwafa]. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would
be allowable if rewritten in independent form including all of the limitations of the base claim and any
intervening claims.
Please see claim language of interest below: 
12. (Currently amended) The method of claim 11, further comprising removing the temporary table once all the entities having access to the common resource respond to the MOVE command with a MOVE CMPLT command indicating to the source entity that the ownership of the commonly owned resource has been updated from the source entity to the destination entity.  

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed January 24, 2022, with respect to claims 1-4, 7-12, and 15. Those arguments have been considered but are moot in view of the new ground(s) of rejection for claims 1-4, 7-11, and 15. Furthermore, claim 12 has been found to be objected, however it has allowable subject matter.
Claims 1-4, 7-11, and 15 are rejected under 35 U.S.C. 101. 
Claims 1-4, 7-11, and 15 are unpatentable over 35 U.S.C. 103.
Examiner recommends that Applicant provide allowable subject matter of claim 12, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in order to overcome prior art of record. 
An alternative would also be to amendment the independent claims, in order to overcome the rejection set forth, along with the prior art of record.


Conclusion
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        February 19, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199